Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                           Illinois Official Reports                        accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2017.10.10
                                                                            11:19:31 -05'00'




                   In re Marriage of Ruvola, 2017 IL App (2d) 160737



Appellate Court       In re MARRIAGE OF LEONARD A. RUVOLA, Petitioner-
Caption               Appellant, and MICHELLE RUVOLA, Respondent-Appellee.



District & No.        Second District
                      Docket No. 2-16-0737


Filed                 June 27, 2017
Rehearing denied      August 9, 2017



Decision Under        Appeal from the Circuit Court of Du Page County, No. 14-D-943; the
Review                Hon. Timothy J. McJoynt, Judge, presiding.



Judgment              Affirmed in part and vacated in part.
                      Cause remanded.


Counsel on            Richard D. Felice, of Law Offices of Richard D. Felice P.C., of
Appeal                Wheaton, for appellant.

                      Michelle E. Dahlquist, of Nigohosian & Dahlquist, P.C., of Wheaton,
                      for appellee.



Panel                 JUSTICE BIRKETT delivered the judgment of the court, with
                      opinion.
                      Justices Hutchinson and Zenoff concurred in the judgment and
                      opinion.
                                              OPINION

¶1       Petitioner, Leonard A. Ruvola, raises various challenges to the trial court’s judgment
     dissolving his marriage to respondent, Michelle Ruvola. For the following reasons, we affirm
     in part, vacate in part, and remand for further proceedings.

¶2                                          I. BACKGROUND
¶3       We begin with a brief overview of the proceedings below. We provide additional
     background as we discuss each issue on appeal.
¶4       The parties were married in 1989. Their two children were adults when petitioner filed for
     divorce in March 2014. Having had sporadic employment since 1998, petitioner requested
     permanent maintenance from respondent. As was brought out at trial, petitioner attempted
     suicide in 2009 and later underwent psychiatric treatment. In July 2015, the parties stipulated,
     for purposes of trial, that petitioner “is not disabled” and “is not unemployable but is capable of
     employment.” On September 22, 2015, the trial court entered an order stating:
             “[Petitioner] shall seek full time employment. He shall apply for 7 jobs per week.*
             Petitioner shall tender copies of his applications, any responses, and a copy of the job
             search diary on a weekly basis, commencing on October 9, 2015 and continuing on a
             weekly basis. *At least 2 applications shall be in person.”
¶5       In October 2015, respondent filed a petition for a rule to show cause and for an
     adjudication of indirect civil contempt. Respondent alleged that petitioner violated the
     September 2015 job-search order by failing to submit documents related to his job search.
     Respondent also alleged that petitioner was still unemployed. The trial court continued the
     contempt petition until the trial on the dissolution petition.
¶6       The trial court held a trial in December 2015. In its March 2016 judgment of dissolution,
     the court awarded petitioner permanent maintenance. The court found that respondent’s yearly
     income was $125,000. Applying the statutory formula to respondent’s income (see 750 ILCS
     5/504(b-1) (West 2016)), the court reached a provisional maintenance amount of $3125 per
     month. The court then deviated downward from this figure on three bases. First, the court
     imputed income to petitioner in the amount of $25,000 per year, because of his “lack of effort
     *** in obtaining employment and his voluntary underemployment.” Second, the court cited
     petitioner’s “ability to meet his own expenses since [the parties’] separation.” Third, the court
     “consider[ed] the property to be awarded to the Petitioner.” These adjustments reduced the
     maintenance award to $2400 per month.
¶7       Addressing respondent’s contempt petition, the trial court both issued a rule to show cause
     and adjudicated petitioner in indirect civil contempt of court for his “failure to comply with the
     [September 2015] job search order.” The court set purge conditions and awarded respondent
     $2000 in attorney fees connected with her contempt petition.
¶8       Petitioner filed a motion to reconsider, which the trial court denied. He then filed this
     timely appeal.




                                                  -2-
¶9                                             II. ANALYSIS
¶ 10                                           A. Maintenance
¶ 11                                      1. Respondent’s Income
¶ 12       Petitioner contends that the trial court failed to consider all sources of respondent’s income
       in calculating maintenance. We agree.
¶ 13       We note, first, that the trial court was correct to apply the amendments to the Illinois
       Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/101 et seq. (West 2016)) that
       became effective on January 1, 2016. See Pub. Act 99-90 (eff. Jan. 1, 2016) (amending 750
       ILCS 5/101 et seq.). The amendments became effective after the closing of proofs in this case
       but before the judgment was rendered. See 750 ILCS 5/801(b) (West 2016) (“This Act applies
       to all pending actions and proceedings commenced prior to its effective date with respect to
       issues on which a judgment has not been entered.”).
¶ 14       At trial, respondent testified that she has been employed with The Standard Companies
       (Standard) since 1984. She is “unofficially” vice-president of the company. The company is
       owned by her mother, and her father is chief executive officer and chairman. Respondent
       testified that her current salary at Standard is $121,200 per year, which is paid to her in two
       checks per month of $5050 each. Respondent also receives a weekly check from Standard for
       $255. These disbursements are reflected in internal documentation from Standard that was
       introduced into evidence. According to respondent, the $255 weekly checks, which amount to
       $13,260 per year, are not salary but are “gifts” from her father. Respondent testified that her
       father gave her regular monetary gifts prior to her employment with Standard and that her
       siblings also currently receive regular monetary gifts from him. Respondent testified that her
       yearly base income, combining both the salary and the gift checks, is $134,460. Respondent
       noted that Standard also pays her discretionary bonuses. In 2014, she received a $2000 bonus.
¶ 15       The record contains the parties’ filed tax returns for 2010 through 2013 and their unfiled
       tax return for 2014. Also in the record are respondent’s W-2 forms from Standard for 2012
       through 2014. These W-2 forms show “Medicare wages” to respondent of $128,254.74 in
       2014, $128,203.64 in 2013, and $127,640.43 in 2012. The record contains no W-2 forms for
       2010 and 2011, but the tax returns for those years report “wages, salaries, tips etc.” of
       $119,424 in 2010 and $123,260 in 2011. Asked about the discrepancy between the $134,460
       that she receives yearly from Standard and the amounts shown on her W-2 forms and tax
       returns, respondent acknowledged that her $255 gift checks are “maybe” not reported as
       income.
¶ 16       Respondent testified that Standard provides her with various fringe benefits, such as a car,
       a cell phone, a home fax line, and home Internet service.
¶ 17       The trial court, addressing petitioner’s maintenance request, recalled respondent as
       testifying that her “income is $121,000.00 per year gross which includes an additional
       ‘stipend’ of $255.00 per week.” The court observed that the tax documents at trial showed that
       respondent “has been paid a base salary of $125,000.00 per year for tax years 2010, 2011, and
       2012” and that her income for 2014 was $128,000. The court noted that it was considering the
       various fringe benefits respondent received from Standard as “direct or indirect income” in
       computing her yearly gross income for maintenance purposes. The court ultimately found that
       respondent’s gross income per year is $125,000. Using the guidelines provided in section



                                                   -3-
       504(b-1)(1) of the Act (750 ILCS 5/504(b-1)(1) (West 2016)), the trial court computed a
       provisional amount of maintenance from which it then deviated downward.
¶ 18        We agree with petitioner that the trial court erred by failing to include, in its determination
       of respondent’s yearly gross income, the weekly gift checks that she receives from her father.
       “Gross income” for purposes of a guideline award of maintenance “means all income from all
       sources, within the scope of that phrase in Section 505 of [the] Act [(750 ILCS 5/505 (West
       2016))].” 750 ILCS 5/504(b-3) (West 2016). Section 505 of the Act (750 ILCS 5/505 (West
       2016)) governs awards of child support. Section 505(a)(3) of the Act (750 ILCS 5/505(a)(3)
       (West 2016)) defines “ ‘[n]et income’ *** as the total of all income from all sources, minus
       [specified] deductions.” Whether an item constitutes income for purposes of child support is a
       question of law, which we review de novo. In re Marriage of Shores, 2014 IL App (2d)
130151, ¶ 24. By extension, the de novo standard also applies to whether an item constitutes
       income for purposes of maintenance.
¶ 19        Fortunately, there is clear authority on whether gifts received by the payor spouse
       constitute income for purposes of child support. In In re Marriage of Rogers, 213 Ill. 2d 129,
       137 (2004), the supreme court held that the annual gifts that the payor spouse received from his
       father constituted “income” under section 505(a)(3). In compliance with the legislature’s
       directive in section 504(b-3), we hold that gifts received by the payor spouse also constitute
       income for purposes of maintenance.
¶ 20        In this case, the trial court appeared to believe that the yearly base amount that respondent
       claimed to receive from Standard is only $121,000 and that this amount includes the weekly
       gift checks. In fact, respondent testified that she receives the gift checks in addition to her base
       salary of $121,200 per year. The figure that the trial court found, $125,000, was perhaps a
       compromise between the yearly base amount as the trial court (mis)understood it and the
       income shown on the tax documents, which ranged to as high as $128,000 for 2014. However,
       by any estimate of respondent’s salary from Standard, the $125,000 figure was too low as a
       total of respondent’s income, given her testimony that she receives $13,260 in gifts each year
       from her father. Accordingly, we conclude that the trial court failed to include these gifts in its
       determination of respondent’s income.
¶ 21        We note that petitioner assigns further error to the trial court with respect to a fringe benefit
       that respondent regularly receives from Standard. Petitioner asserts that respondent “paid
       herself $300 a month out of her joint checking account which was the amount of phone [and]
       Internet bill which is already covered by [Standard].” Petitioner asks that we therefore attribute
       $300 of additional monthly income to respondent. Petitioner is referring to the monthly
       amount (actually $350, not $300) that respondent provides herself as a personal allowance. We
       are not sure what relevance the allowance has to whether the trial court failed to consider as
       income to respondent the “phone [and] Internet” service covered by Standard. In any event, the
       court said that it was considering fringe benefits to respondent in determining her income.
       Petitioner has not established that the court did not consider those benefits. In particular, he
       fails to justify his figure of $300. Respondent never testified to any correlation between her
       monthly allowance and the cost of the “phone [and] Internet” service (we wonder why there
       would be such a correlation). Petitioner cites no other figure in the record to support his claim
       that the court should have included an additional $300 as income to respondent. Accordingly,
       we reject his claim that the court failed to consider Standard’s payment for “phone [and]
       Internet” service as income to respondent.

                                                     -4-
¶ 22       For the foregoing reasons, we vacate the trial court’s finding as to respondent’s income.
       We remand for the court to recalculate maintenance after including, as income to respondent,
       the weekly gift checks from her father.

¶ 23                                 2. Imputation of Income to Petitioner
¶ 24        Petitioner also claims that the trial court wrongly imputed income to him. We disagree.
¶ 25        Petitioner testified that he graduated from college in 1981 with a degree in chemistry. That
       same year, he began full-time employment with Ezem in New York. He started at Ezem as an
       analytical chemist but was promoted to other positions, including research assistant, assistant
       to the vice-president, and production supervisor. In 1986, he left Ezem for a better opportunity
       with Hallcrest in Illinois. He began in the lab at Hallcrest but was promoted to lab manager,
       production manager, and, finally, vice-president of operations. When he left Hallcrest in 1998,
       his annual salary was $125,000. Petitioner explained that he left Hallcrest in order to start his
       own business. Respondent did not agree with his decision to leave. After about a year of
       unsuccessfully looking for a business to start or purchase, petitioner began looking for work.
       He applied for “higher level” or “substantive” positions, such as vice-president of operations
       or plant manager. He was a finalist for six such positions but was not hired. He was told at
       these interviews that he had good qualities. Petitioner believed that these positions were
       offered to applicants who had experience that petitioner lacked. Petitioner also applied for
       mid-level positions but not for entry-level positions. After this unsuccessful job search,
       petitioner obtained work in 2000 as a tennis instructor for the Glenview park district. The
       number of hours he worked varied greatly, from 12 to 45 per week. He continued “on and off”
       in this position until 2009. W-2 forms from the Glenview park district for 2001, 2002, 2003,
       2006, 2008, and 2009 show earnings ranging from $225 to $9000 per year.
¶ 26        According to petitioner, his first full-time position after Hallcrest was as an insurance agent
       for State Farm. He worked at State Farm for several months in 2004 and earned $29,000. He
       left voluntarily because State Farm’s commission structure became less favorable for agents.
¶ 27        Petitioner testified that, in December 2009, he was severely depressed and attempted
       suicide by ingesting pills. Respondent objected to this testimony on the ground that it violated
       the terms of the July 2015 stipulation that petitioner is not disabled and is able to work. The
       trial court overruled the objection.
¶ 28        After his suicide attempt, petitioner spent several days in a psychiatric ward. Upon his
       discharge, he underwent a 30-day outpatient program and was placed on medication.
       Following that program, he had weekly appointments with a psychologist and monthly
       appointments with a psychiatrist.
¶ 29        Petitioner testified that he did not work in 2010 because he was still recovering from the
       2009 incident. Petitioner believed that he did not work in 2011 either. Petitioner did not explain
       why. In 2012, he was employed at the Oak Brook park district. He worked initially in the
       fitness center, cleaning equipment and towels. Eventually, he was promoted to tennis
       instructor. His earnings at the park district were $19,000 in 2012 and $14,000 in 2013. He left
       the park district at the end of 2013, following the unsatisfactory resolution of his complaint to
       human resources that his immediate supervisor was treating subordinates unfairly.
¶ 30        Petitioner’s resume was introduced into evidence. He was asked about an entry that stated,
       “Part Time Associate—GolfTec—12/13-12/14,” and listed “Kevin DeBesten” as a reference.


                                                    -5-
       Petitioner explained that he answered phones at GolfTec as a favor to DeBesten but never was
       actually employed there or received payment.
¶ 31        Petitioner stated that, in November 2014, he underwent a 30-day outpatient program for
       anxiety and depression. Respondent corroborated this in her testimony. She explained that,
       after noting some alarming behavior in petitioner, she notified his psychiatrist, which led to
       petitioner’s placement in the treatment program. Petitioner testified that he neither worked nor
       looked for work in 2014, even before his treatment. He did not explain why.
¶ 32        Petitioner testified that, in December 2014, he traveled to Florida. Over the next few
       months, petitioner traveled about, staying with family and friends in several locations. For the
       first few months of 2015, he did not look for work because “[i]t’s difficult living out of a car.”
       Petitioner became a permanent Florida resident in June 2015 when he moved to Jupiter. He
       currently lives in Jupiter with his cousin’s son.
¶ 33        Petitioner acknowledged that his resume states that he was a part-time sales associate at
       two State Farm agencies from January 2015 to the present. Petitioner noted that the references
       listed for the State Farm jobs are family members. Petitioner denied that he was employed by,
       worked for, or received payment from State Farm in 2015.
¶ 34        Petitioner’s job-search diary was introduced into evidence. The diary chronicles
       petitioner’s employment search since he moved to Jupiter. The first part of the diary describes
       petitioner’s contacts with friends and family and his pursuit of potential job leads. The only
       lead actually described, however, is a position at a fitness club greeting guests, handing out
       towels, and cleaning equipment. Petitioner notes no success in pursuing any leads. The second
       part of the diary describes petitioner’s canvass of a strip mall in September 2015. Petitioner
       writes that he went from store to store, handing out his business card (eventually he was hired
       by Sal’s Pizzeria, as we describe below). Petitioner also documents separate job inquiries he
       made to a Harley Davidson dealer and the Jupiter police department. A copy of petitioner’s
       business card was introduced into evidence. The card describes him as a “Recently Relocated
       Semi-Retiree” seeking a position in “Live Customer Service.” Petitioner believed that
       “somebody might” be interested in hiring him even though he described himself as
       semi-retired.
¶ 35        The third part of the job-search diary describes petitioner’s hiring by Sal’s Pizzeria in
       Jupiter. Petitioner testified that he frequented Sal’s after he moved to Jupiter in June 2015. That
       same month, he inquired if Sal’s had any job openings (later in his testimony, however,
       petitioner stated that he did not inquire of Sal’s until September 2015). Sal’s said they would
       have no need for him until November 2015. Petitioner remained unemployed until, on October
       14, 2015, he worked his first kitchen shift at Sal’s. He was complimented on his work, but
       when Sal’s contacted him a few days later, they offered him a delivery position instead. He
       turned down the offer because he was new to the area and had an SUV, which would “guzzle”
       the gas. Two weeks later, Sal’s offered him kitchen work. Petitioner subsequently worked
       several shifts at Sal’s but had to miss several other shifts because of this proceeding.
       Petitioner’s work at Sal’s involves “chopping stuff and making salads” and “not any real
       cooking.” His wage is $8.25 per hour, but because of a mix-up, he has yet to receive payment.
       He believes that a check is waiting for him in Florida. Sal’s has opportunities for full-time
       work, but because petitioner has not worked there for two months, he doubts that he is still
       employed.


                                                    -6-
¶ 36        Petitioner was asked about his compliance with the September 2015 order directing him to
       seek full-time employment and tender copies of job applications that he has submitted to
       employers. Petitioner admitted that he has not tendered copies of job applications as ordered.
       He did “online searches” for jobs but produced no documentation of them. Petitioner admitted
       that the inquiries to Harley Davidson and the Jupiter police department were the only job
       inquiries he made since the September 2015 order.
¶ 37        Petitioner testified that he currently takes medication for anxiety and depression and
       attends regular therapy sessions. However, he considers himself capable of work and intends to
       seek a job when he returns to Florida. Petitioner claimed that he would be a “very hard sell” for
       a position in the chemistry field, given his age (56) and the passage of time since his
       employment at Hallcrest (he left in 1998), which was his most recent job in the field. He
       admitted that he has not sought another job in the chemistry field since leaving Hallcrest. He
       has also not sought to renew his insurance license, which he let expire after leaving State Farm
       in 2004. Petitioner testified that his ideal job would be to “work in Orlando for one of the
       parks.”
¶ 38        The trial court found that petitioner displayed a “lack of effort *** in obtaining
       employment” and is “voluntar[ily] underemployed.” The court noted that “much of
       [petitioner’s job-search diary] appears to be attempts to obtain part time work in the food
       industry—with no connection to the Petitioner’s experience or education.” Referencing
       petitioner’s self-designation on his business card as semi-retired, the court asked, “What
       employer would want to hire such an applicant for full time gainful employment under those
       conditions?” The court noted that, despite petitioner’s attempted suicide and subsequent
       psychiatric treatment, he “appears to be healthy and able to sustain employment.” The court
       imputed to petitioner yearly income of $25,000.
¶ 39        Section 504(b-2)(2) of the Act (750 ILCS 5/504(b-2)(2) (West 2016)) authorizes the trial
       court to deviate from the guideline amount of maintenance. One of the factors relevant to a
       deviation is the respective earning capacities of the parties. 750 ILCS 5/504(a)(3) (West 2016).
       “In order to impute income to a party, the court must find that the party is voluntarily
       unemployed, is attempting to evade a support obligation, or has unreasonably failed to take
       advantage of an employment opportunity.” In re Parentage of M.M., 2015 IL App (2d)
140772, ¶ 44. Imputation is appropriate in cases of voluntary unemployment or voluntary
       underemployment. See In re Marriage of Blume, 2016 IL App (3d) 140276, ¶¶ 29-31 (where
       husband voluntarily quit farming, by which he had in recent years supplemented his income as
       a farmhand, it was appropriate to impute farming income to him for purposes of maintenance).
       The trial court’s decision whether to impute income is reviewed for an abuse of discretion. Id.
       ¶ 30. A court abuses its discretion only where no reasonable person would take the view
       adopted by the court. In re Marriage of O’Brien, 2011 IL 109039, ¶ 52.
¶ 40        Petitioner claims that his efforts at seeking employment were sincere and that his failure to
       find employment more lucrative than his most recent work in a pizzeria is attributable to
       “numerous barriers” he faces in finding work. The trial court disagreed, and the evidence
       supports its determination.
¶ 41        The trial court supported its finding of voluntary underemployment by noting, with
       criticism, that petitioner’s recent employment search (chronicled in his job-search diary) did
       not reflect a pursuit of any opportunity within petitioner’s field of training, chemistry. In fact,
       petitioner admitted that he has not looked for a position within that field since leaving Hallcrest

                                                    -7-
       in 1998. Despite this evidence, the income that the trial court imputed to petitioner ($25,000
       yearly) was obviously more in line with his recent earnings as a tennis instructor ($19,000 in
       2012) than with his earnings at Hallcrest ($125,000 at their highest). The trial court did not
       explain why; the most plausible explanation is that the court felt that it lacked up-to-date salary
       information for positions within the chemistry field. Notably, there would have been no
       inconsistency between the court’s finding that petitioner is voluntarily unemployed in the field
       of chemistry and its imputation of income commensurate with petitioner’s recent positions
       outside the field because the court lacked reliable salary data for the field.
¶ 42       The court was indeed justified in finding that petitioner is voluntarily underemployed
       because of his failure to seek a position within his field of training. The court so found despite
       petitioner’s claim that he lacks marketability for positions in chemistry because he is 56 years
       old and is many years removed from the field. Petitioner produced no support for this
       claim—not even failed attempts to find a job within the field, as by his own admission he made
       no such attempt since leaving Hallcrest in 1998.
¶ 43       The trial court, however, evidently believing that even employment outside petitioner’s
       field of training is preferable to no work at all, also criticized petitioner’s attempts to find work
       outside that field. The court specifically commented that petitioner’s business card describing
       him as semi-retired undermined his job prospects. We agree that the designation is not helpful
       however it is construed. Was petitioner semi-retired from his career job and available only on a
       limited basis for other employment, or was he semi-retired from work altogether and thus
       available only on a limited basis? In either case, prospective employers would likely see
       petitioner as not available for full-time work.
¶ 44       Petitioner’s lack of earnestness was also displayed in the scope of his job search. Petitioner
       maintained his job-search diary since June 2015, but it shows only his pursuit of a handful of
       job leads from family and friends, his cold-call canvassing of a strip mall in September 2015,
       and two subsequent cold calls to Harley Davidson and the Jupiter police department. Petitioner
       also claimed to have made online job searches, but he submitted no documentation of them.
       Petitioner admitted that the cold calls to Harley Davidson and the police department were his
       only job inquiries following the September 2015 job-search order. The sparseness of
       petitioner’s efforts was remarkable, given that he was under court order to persistently seek
       full-time employment. Also significant are prior periods of unemployment (for instance, 2011
       and most of 2014) for which petitioner offered no explanation.
¶ 45       Petitioner now claims, however, that his mental-health issues have impaired his
       employment search since his 2009 suicide attempt. He also submits that he can make this claim
       of impairment without contradicting the parties’ trial stipulation that he “is not disabled” and
       “is not unemployable but is capable of employment.” Petitioner says:
                “The evidence shows that [petitioner] was suffering from depression and anxiety, had
                attempted suicide following which he was treated inpatient and then outpatient under
                the care of a psychiatrist and a therapist. *** [T]he trial court overemphasized [the
                stipulation] in its findings. The fact that [petitioner] is not disabled because of his
                psychiatric issues does not necessarily mean that they are not contributory to his failure
                to find employment. *** [A]lthough not disabled, he still suffers from conditions that
                affect his social skills and interactions while seeking employment.” (Emphases in
                original.)


                                                     -8-
       Petitioner presses the distinction in vain because he offered simply no evidence that his
       conditions have had a negative impact on his job search. In his testimony, petitioner described
       his job-search efforts, claimed that he was still capable of employment, and affirmed that he
       intends to look for work when he returns to Florida. He never intimated that his mental health
       adversely affects his ability to search for employment.
¶ 46       Given the evidence that petitioner is voluntarily unemployed or underemployed, the trial
       court did not abuse its discretion in imputing income to him. We note that petitioner does not
       dispute the actual amount of income imputed.

¶ 47                                 B. Finding of Indirect Civil Contempt
¶ 48        Petitioner challenges the finding of indirect civil contempt for his failure to comply with
       the September 2015 job-search order. The finding was entered as part of the trial court’s March
       2015 dissolution judgment. Respondent claims that we have no jurisdiction over the contempt
       finding because petitioner did not specify it in his notice of appeal. We agree that we lack
       jurisdiction to review that finding.
¶ 49        The notice of appeal states:
                     “Petitioner-Appellant *** appeals to the Appellate Court of Illinois, Second
                 District, the following order entered in this matter in the Circuit Court of Du Page
                 County:
                     The order of August 8, 2016, which denied his Motion to Reconsider the Judgment
                 of Dissolution of Marriage in the above-captioned case and the entry of said judgment.
                     By this appeal, Petitioner-Appellant will ask the Appellate Court to reverse the
                 order of August 8, 2016 and Judgment thereon and to enter Judgment on appeal in his
                 favor awarding him maintenance in the amount of $40,000 per year, reversing the
                 finding and award of dissipation against him, and awarding him one half of the marital
                 estate reflecting his contributions thereto.”
¶ 50        Illinois Supreme Court Rule 303(b)(2) (eff. Jan. 1, 2015) provides that a notice of appeal
       “shall specify the judgment or part thereof and other orders appealed from and the relief sought
       from the reviewing court.” “The filing of a notice of appeal is the jurisdictional step which
       initiates appellate review.” (Internal quotation marks omitted.) People v. Smith, 228 Ill. 2d 95,
       104 (2008). The supreme court in Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 434-35
       (1979), provided the following guidelines for construing the jurisdictional reach of a notice of
       appeal:
                 “When an appeal is taken from a specified judgment only, or from a part of a specified
                 judgment, the court of review acquires no jurisdiction to review other judgments or
                 parts thereof not so specified or not fairly to be inferred from the notice as intended to
                 be presented for review on the appeal. If from the notice of appeal itself and the
                 subsequent proceedings it appears that the appeal was intended, and the appellant and
                 the appellee so understood, to have been taken from an unspecified judgment or part
                 thereof, the notice of appeal may be construed as bringing up for review the unspecified
                 part of the order or judgment. Such a construction would be appropriate where the
                 specified order directly relates back to the judgment or order sought to be reviewed.
                 *** [T]he unspecified judgment is reviewable if it is a step in the procedural



                                                    -9-
                progression leading to the judgment specified in the notice of appeal. [Citation.]”
                (Internal quotation marks omitted.)
       The court admonished against a hypertechnical construction of a notice of appeal:
                “[A] notice of appeal is to be liberally construed. The notice of appeal serves the
                purpose of informing the prevailing party in the trial court that the unsuccessful litigant
                seeks a review by a higher court. Briefs, and not the notice of appeal itself, specify the
                precise points to be relied upon for reversal. *** [A] notice of appeal will confer
                jurisdiction on an appellate court if the notice, when considered as a whole, fairly and
                adequately sets out the judgment complained of and the relief sought so that the
                successful party is advised of the nature of the appeal. [Citations.] Unless the appellee
                is prejudiced thereby, the absence of strict technical compliance with the form of the
                notice is not fatal, and where the deficiency in the notice is one of form only, and not of
                substance, the appellate court is not deprived of jurisdiction. [Citations.]” Id. at 433-34.
¶ 51        Typically, the designation of a judgment resolving a motion to reconsider is held to confer
       jurisdiction also of the judgment of which reconsideration was sought. The rationale is that the
       original judgment is in the procedural progression leading to the judgment resolving the
       motion to reconsider. See Schmidt v. Joseph, 315 Ill. App. 3d 77, 80 (2000); Heller Financial,
       Inc. v. Johns-Byrne Co., 264 Ill. App. 3d 681, 689 (1994). Accordingly, the basis of
       respondent’s challenge is not that petitioner identified the August 8, 2016, order denying his
       motion to reconsider without also identifying the underlying dissolution judgment.
¶ 52        The defect that respondent alleges, rather, is that the notice of appeal challenges certain
       aspects of the dissolution judgment without mentioning the contempt finding. Specifically, the
       notice seeks reversal of the dissipation finding against petitioner and modification of both the
       maintenance award and the distribution of marital property. It cannot be “fairly *** inferred”
       (Burtell, 76 Ill. 2d at 434) from the notice of appeal that petitioner also intended to challenge
       the contempt finding, which was independent of the rulings on dissipation, maintenance, and
       property distribution. The contempt finding was governed by different legal standards, and
       though the imputation aspect of the maintenance ruling had some factual commonality with the
       contempt finding, the latter was based on the narrower issue of whether petitioner complied
       with the court’s September 2015 job-search order. See Calumet School District No. 132 v.
       Illinois Workers’ Compensation Comm’n, 2016 IL App (1st) 153034WC, ¶¶ 40-43 (where
       notice of appeal specified only one aspect of the Commission’s judgment, namely its
       determination on scope of employment, jurisdiction did not extend to wage determination
       made in that same judgment).
¶ 53        Nor can we deem the defect as one of form alone. The notice expresses an intent to focus
       on certain substantive issues governed by the Act and raised in the dissolution petition and
       related filings; to read the notice as extending to a collateral issue in the action would be not to
       overlook a technical failing but to substantively rewrite the notice.
¶ 54        Petitioner observes that respondent has not claimed that she was prejudiced by his failure
       to specify the contempt finding. Prejudice becomes arguable, however, only where the defect
       at issue is one of form alone. “[A] failure to comply strictly with the form of notice is not fatal
       if the deficiency is one of form rather than substance and the appellee is not prejudiced.”
       (Emphasis added.) People v. Patrick, 2011 IL 111666, ¶ 27; see Burtell, 76 Ill. 2d at 436
       (distinguishing the “jurisdictional question” from the question whether the appellee was


                                                    - 10 -
       “misled or confused by the notice of appeal”). Since the defect at issue here was one of
       substance, prejudice is essentially presumed.
¶ 55      For these reasons, we hold that we lack jurisdiction to review the part of the dissolution
       judgment finding petitioner in indirect civil contempt of court.

¶ 56                        C. Property Classification/Division and Dissipation
¶ 57       Petitioner’s final contention on appeal is that the trial court should have classified a trust
       account held in his name as his nonmarital property. The parties testified that, during the
       marriage, petitioner received substantial funds from the sale of Hallcrest stock. Subsequently,
       the parties established a family trust. For tax purposes, they opened two trust accounts. One
       account was held in petitioner’s name and the other in respondent’s name (for convenience, we
       refer to the accounts as “his account” and “her account,” without implying how they should be
       classified). Neither had access to the other’s account. They divided the funds from the stock
       sale between the two accounts. Later, when petitioner received an inheritance from his mother,
       he deposited the funds into his account. The parties used funds from both accounts to purchase
       and improve the marital residence. The trial court classified both accounts as marital property.
       The court awarded respondent her entire account but divided petitioner’s account between the
       parties. The court also found that petitioner dissipated funds from his account.
¶ 58       Petitioner asserts that his trust account was his nonmarital property and that, consequently,
       the division of his account and the finding of dissipation were erroneous. Specifically,
       petitioner claims that the parties’ agreement that each would have exclusive control over his or
       her own account was tantamount to an exchange of gifts. See 750 ILCS 5/503(a)(1) (West
       2016) (nonmarital property includes property acquired as a gift).
¶ 59       We agree with respondent that petitioner forfeited his claim that his trust account is his
       nonmarital property. Prior to trial, the parties submitted a written “Trial Stipulation.” The
       stipulation began by listing several items that the “parties own.” The list included the two trust
       accounts. None of the property in the list was designated marital property as such, but there
       was a separate section in the stipulation for “Non-Marital” property, which listed only two
       items as respondent’s: an individual retirement account and a whole life policy.
¶ 60       Petitioner’s written closing argument was consistent with the stipulation. He addressed the
       trust accounts, noting his contributions to both accounts and the subsequent use of account
       funds to purchase and improve the marital home. He contended that, in light of these
       contributions, he should receive more than 50% of the marital estate. Petitioner did not claim
       that the trust accounts were the parties’ gifts to each other. Petitioner attached to his closing
       argument a “Summary of Stipulated Facts.” In the list of assets, only two—the same two in the
       stipulation—were designated his nonmarital property. Following the list was a proposed asset
       division in which each party was assigned his or her own trust account.
¶ 61       Expressly relying on the stipulation, the trial court included the trust accounts in the marital
       estate. In his motion to reconsider, petitioner argued, for the first time, that his trust account
       was a gift from respondent. The trial court refused to consider the merits of the contention
       because petitioner was attempting to “change [his] theory of the case postjudgment.”
¶ 62       The trial court properly refused to consider petitioner’s contention, as a litigant may not
       raise a legal theory for the first time in a motion to reconsider. See Barth v. Kantowski, 409 Ill.
       App. 3d 420, 426 (2011). We also will not consider the contention. See Evanston Insurance


                                                    - 11 -
       Co. v. Riseborough, 2014 IL 114271, ¶ 36 (“Arguments raised for the first time in a motion for
       reconsideration in the circuit court are forfeited on appeal.”). Accordingly, we affirm the
       classification of petitioner’s trust account, the division of its funds between the parties, and the
       finding of dissipation.

¶ 63                                      III. CONCLUSION
¶ 64       For the foregoing reasons, we affirm in part and vacate in part the judgment of the circuit
       court of Du Page County, and we remand this cause for further proceedings consistent with
       this opinion.

¶ 65      Affirmed in part and vacated in part.
¶ 66      Cause remanded.




                                                    - 12 -